DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-12, 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being obvious over Venugopal (US 2018/0151463).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). In addition, the applied reference based on its publication date also constitutes prior art under 35 U.S.C. 102(a)(1).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Venugopal illustrates a structure in Figures 1A and 1B are cross sections of an example integrated circuit according to an embodiment of the invention. (Para, 0016). In Figure 1A, Venugopal illustrates an integrated circuit 100 that includes a substrate 102 including a semiconductor material 104, which may be a type IV semiconductor such as silicon, silicon germanium or silicon carbide. (Para, 0016; Fig.1A)). Venugopal discloses that alternatively, the semiconductor material 104 may be a type III-V semiconductor such as gallium nitride or gallium arsenide and that other semiconductor materials are within the scope of the instant example. (Para, 0016; Fig.1A). Venugopal discloses the integrated circuit 100 further includes an interconnect region 106 disposed above the substrate 102, as well as heat-generating components 108 of the integrated circuit 100, such as metal oxide semiconductor (MOS) transistors, are disposed in the substrate 102, possibly extending into the interconnect region 106, proximate to a boundary 110 between the substrate 102 and the interconnect region 106. (Para, 0016; Fig.1A). Venugopal discloses other manifestations of the heat-generating components 108, such as bipolar junction transistors, junction field effect transistors (JFETs), resistors, and silicon-controlled rectifiers (SCRs) are within the scope of the instant example. (Para, 0016). Venugopal explains in the instant example, the integrated circuit 100 may also include thermally sensitive components 112, such as MOS transistors. (Para, 0016; Fig.1A). These disclosures teach and/or suggest the limitation of claims 9-10 and 17-18. Venugopal explains the components may be laterally separated by field oxide 114 at the boundary 110 between the substrate 102 and the interconnect region 106. (Para, 0016; Fig. 1A). Venugopal discloses the field oxide 114 may have, for example, a shallow trench isolation (STI) structure or may have a localized oxidation of silicon (LOCOS) structure. (Para, 0016; Fig.1A). These disclosures and the illustrations of Figure 1A and 1B teach and/or suggest the limitation of claims 1 and 11  where an integrated circuit comprises a smecindoutor substrate. 
Venugopal discsoes the interconnect region 106 may include contacts 116, interconnects 118 and vias 120 disposed in a dielectric layer stack 122. (Para, 0017; Fig.1A). Venugopal explains the contacts 116 make electrical connections to the heat-generating components 108 and the thermally sensitive components 112 and the interconnects 118 are disposed in a plurality of interconnect levels. (Para, 0017; Fig.1A). Venugopal discloses the interconnects 118 in a first interconnect level make electrical connections to the contacts 116, the vias 120 are disposed between successive interconnect levels and make electrical connections to the interconnects 118. (Para, 0017; Fig.1A). Venugopal discloses some of the interconnects 118 are disposed in a top interconnect level 124 which is located proximate to a top surface 126 of the interconnect region 106. (Para, 0017; Fig.1A). These disclosures and the illustrations of Figures 1A and 1B teach and/or suggest the limitation of claim 1 where an integrated circuit comprises a metallization structure over the semiconductor substrate, the metallization structure including: a dielectric layer having a surface; a conductive routing structure; and an electronic circuit. Moreover, these disclosures and the illustrations of Figures 1A and 1B teach and/or suggest the limitation of claim 11 where a metallization structure over the semiconductor substrate, the metallization structure including: a dielectric layer having a surface; a conductive routing structure; and an electronic circuit including a reactive component. 
Venugopal further discloses the top surface 126 of the interconnect region 106 is located at a surface of the interconnect region 106 opposite to the boundary 110 between the substrate 102 and the interconnect region 106. (Para, 0017; Fig.1A). Venugopal discloses bond pad structures 128 may be disposed over the top surface 126 of the interconnect region 106, and may be electrically coupled to the interconnects 118 in the top interconnect level 124. (Para, 0017; Fig.1A). Venugopal discloses a protective overcoat 130 may be disposed over the top surface 126 of the interconnect region 106 and the protective overcoat 130 may abut the bond pad structure 128. (Para, 0017; Fig.1A). Venugopal disclose the protective overcoat 130 may include one or more layers of dielectric material, such as silicon dioxide, silicon nitride, silicon oxide nitride, polyimide, and/or benzo-cyclobutene (BCB). (Para, 0017; Fig.1A). These disclosures and the illustrations of Figures 1A and 1B teach and/or suggest the limitation of claim 1 where an integrated circuit comprises a material over the surface of the dielectric layer, the material configured to set or adjust the electronic circuit, the limitation of claim 11 where an integrated circuit a material over the surface of the dielectric layer, in which the material is a dielectric material or a conductive material, and the material is configured to set or adjust the reactive component and the limitation of claims 2-3, 6, 12, 15 and contemplates the limitation of claim 8.
Venugopal also discloses the integrated circuit structure includes a thermal routing structure 132 disposed over the top surface 126 of the interconnect region 106, extending over a portion, but not all, of the top surface 126. (The thermal routing structure 132 has a higher thermal conductivity than dielectric material contacting the thermal routing structure 132. (Para, 0018; Fig.1A). Venugopal discloses the dielectric material contacting the thermal routing structure 132 may include dielectric material of the dielectric layer stack 122 and/or dielectric material of the protective overcoat 130. (Para, 0018; Fig.1A). Venugopal discloses the thermal routing structure 132 may extend from an area over the heat-generating components 108 to a heat removal region 136 of the integrated circuit 100. (Para, 0018; Fig.1A). Venugopal explains the thermal routing structure 132 may be located outside an area over the thermally sensitive components 112, thus configured to advantageously divert heat from the heat-generating components 108 away from the thermally sensitive components 112 during operation of the integrated circuit 100. (Para, 0018; Fig.1A). 
Therefore, the limitations of claims 1-3, 6, 8-12, 15 and 17-18 would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant in view of the explicit disclosures and illustrations of Venugopal as well as the teachings one of ordinary skill in the art would have reasonably understood from the disclosures and illustrations of Venugopal as discussed above. 
Allowable Subject Matter
Claims 4-5, 7, 13-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The disclosures of Venugopal fail to teach and/or suggest the limitation of claim 4 wherein the material is a magnetic material, the limitation of claim 5 wherein the material is a resistive material and the limitation of claim 7 wherein the material is a thermally conductive material. Claims 13-14 and 16 recite limitations that are similar in scope to the recitations recited in claims 4-5 and 7. The prior art fails to provide other relevant disclosures, which is properly combinable with the teachings of Venugopal to teach and/or suggest the limitations of claims 4-5, 7, 13-14 and 16. Therefore, claims 4-5, 7, 13-14 and 16 include allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899